Title: From George Washington to Jesse Simms, 22 April 1799
From: Washington, George
To: Simms, Jesse



Sir
Mount Vernon 22d April 1799

Until I see General Lee (which according to his promise may be expected early in next month), I shall give no definitive answer to your letter of the 19th instant.

It may not be improper, however, in the meantime to add, that your deceptious treatment of me, has not impressed me with the most favorable sentiments of your candour; and if a report which I hear has been propagated by you, or some person in your behalf, that I have been speculating in your notes, be true; such injurious insinuations place you on worse ground than before, in my estimation; for I am sure you were not to learn that I was to allow General Lee the full nominal amount of your Note; and I am moreover sure, that you could have had no reason to believe, because the fact is known to be notoriously otherwise; that I ever speculated in notes, or certificates, to the amount of a farthing in my life. Such a report then must have been conceived in malice, & propagated for the worst of purposes. I am Sir—Yr Hble Servt

Go: Washington

